DETAILED ACTION

Election/Restrictions
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 30, 2022.
Applicant's election with traverse of claims 1-15 in the reply filed on March 30, 2022 and discussion conducted May 5, 2022 is acknowledged.  The traversal is on the ground(s) that simultaneous examination will not present an undue burden.  This is not found persuasive because a plethora of inventions are set forth as evidenced by the classification of inventions and the search area(s) would not necessarily overlap such that the myriad of search areas and coverage thereto would place an undue burden on the Examiner already limited in search/examination time.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gas supply hole connected to one side of the nozzle insert hole” and the “upper housing further includes a gas discharge hole connected to other side of the nozzle insert hole”, must be shown or the feature(s) canceled from the claim(s).  Currently the gas supply hole (244) connected is connected to the nozzle housing (240) below the nozzle insert hole (242) and along one side of the nozzle housing (240) or one side of the nozzle upper housing 240b.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) (if priority is perfected) as being anticipated by Kamimura (US 2020/0038897).
In regards to claim 1, Kamimura teaches a substrate processing apparatus (1, spin coater), comprising:
a substrate holder (13, spin chuck) that rotates a substrate (2) when a rotary shaft portion (14) is rotated (fig. 1; para. 27-28);
a nozzle (20) that provides a processing liquid (3, photoresist) on the substrate (fig. 1, 3; para. 32);
a nozzle housing comprising an outer bath (40) and nozzle bath (30), where the nozzle housing receives the nozzle (fig. 1-3; para. 42-43)
a purge gas supply is connected to a purge gas supply nozzle (48) that supplies a purge gas to into the nozzle housing (fig. 2-3; para. 69-72); and
a cleaning supply source (36, solvent supply) is connected to cleaning nozzle (35) that supplies a cleaning liquid (solvent) into the nozzle housing (fig. 2-4; para. 38-42); 
wherein the nozzle housing includes:
a lower housing provided as the nozzle bath (30) that including an accommodation chamber (31, solvent storage groove) in which the cleaning liquid (solvent) is capable of being stored (fig. 2-4; para. 38-39) and
an upper housing provided as the outer bath (40), where the outer bath is on the nozzle bath (fig. 2-4; para. 42-44), wherein the upper housing/outer bath includes:
an entrance-20 (nozzle insert hole) above the accommodation chamber (solvent storage groove) and receives the nozzle (fig. 2-4; para. 42-44); and
the purge gas supply nozzle (48,  gas supply hole) near the entrance of the upper housing/outer bath (fig. 2-3; para. 70-71).
In regards to claim 2, Kamimura teaches the upper housing/outer bath comprises a purge gas suction nozzle (47, gas discharge hole) which opposes the purge nozzle (fig. 2-3; para. 69-71).
In regards to claim 3, Kamimura teaches the lower housing/nozzle bath comprises 
the cleaning nozzle (35, solvent supply hole) that is below the purge gas supply nozzle/gas supply hole and is connected to the cleaning supply source/solvent supply (fig. 2-4; para. 38-42); and
a solvent discharge hole is connected to upstream end (71) of a recovery line (70) is below the suction nozzle (47, gas discharge hole) (fig. 2-4; para. 51).
In regards to claim 4, Kamimura teaches a recovery line (solvent discharger) that is connected to the solvent discharge hole and discharges the solvent from the accommodation chamber to a tank (50) (fig. 2-4; para. 38-39).
In regards to claim 5, Kamimura teaches a purge gas exhauster (not shown) which sucks gas from the purge gas suction nozzle at the upper housing/outer bath (fig. 2-4; para. 69-70). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura as applied to claims 1-5 above, and further in view of Hashizume (US 2011/0240601).
In regards to claims 6-7 and 9-10, Kamimura teaches a tank (50, photoresist supply) that provides the processing liquid (photoresist) into the nozzle (fig. 2-4; para. 48); and a supply line (60, photoresist pipeline) that connects the nozzle to the tank (photoresist supply).
Kamimura does not explicitly teach the photoresist pipeline includes: an external line; and an internal line in the external line, wherein the purge gas supply provides the purge gas to a gap between an inner wall of the external line and an outer wall of the internal line; a first supply line that connects the purge gas supply to the photoresist pipeline, wherein the first supply line is connected to the external line and is separated from the internal line.
However, Hashizume teaches treatment liquid pipe (38, 79) comprising: an outer pipe (81, external line), an inner pipe (80, internal line) which is within the outer pipe, where an inert gas supply (83, purge gas supply) is connected to the outer pipe using a first supply line, the first supply line is separate from the inner pipe, and the outer pipe is connected to a gas outlet (85).  Hashizume teaches the inert gas supplied to the space between the inner and outer pipe provide an inert gas atmosphere for the inner pipe (fig. 9; para. 159-163).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the double pipe structure of the treatment liquid pipe which is provided the inert atmosphere of Hashizume onto the supply line of Kamimura because Hashizume teaches it will suppress oxygen being dissolved into the treatment liquid (para. 163).  
Kamimura and Hashizume do not explicitly teach the purge gas supply and the purge gas exhauster are connected to the photoresist pipeline.  
However, connecting the purge gas supply nozzle of Kamimura with the inert gas supply (83) of Hashizume and the purge gas suction nozzle of Kamimura with the inert gas outlet (85) of Hashizume represents a simple rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art or produce any new and unexpected benefit over the prior art structure (MPEP 2144.04).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the photoresist pipeline further includes a filler between the inner wall of the external line and the outer wall of the internal line, the filler with a pore through which the purge gas flows, in combination with the other limitations set forth in the claim.
In regards to independent claim 11, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a filler between an inner wall of the external line and an outer wall of the internal line, the filler containing a purge gas, in combination with the other limitations set forth in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717